PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,413,604
Issue Date: September 17, 2019
Application No. 15/896,939
Filed: February 14, 2018
For: HEAT STABLE LIQUID ROTAVIRUS VACCINE

:
:
:	NOTICE
:
:
:

This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 13, 2020.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good
faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later
discovered that such status as a small entity was established in error, or that through error the Office was
not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be
excused upon compliance with the separate submission and itemization. See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

(A) Each particular type of fee that was erroneously paid as a small entity,
(e.g., basic statutory filing fee, two-month extension of time fee) along with the
current fee amount for a non-small entity;

(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for
example, between two one-month extension of time fees erroneously paid as a small entity but on
different dates;

(C) The deficiency owed amount (for each fee erroneously paid); and

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency
owed amounts set forth in paragraph (c)(2)(ii) of this section.



Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice. This time limit is non-extendable. Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITION
Commissioner for Patents
P. O. Box 1450
Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
ATTN: Office of Petitions

By hand:	U. S. Patent and Trademark Office
Customer Service Window, Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:	EFS-Web1

Telephone inquiries regarding this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions